Opinion issued July 3, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00649-CV
____________

MELINDA KAY MARTH, Appellant

V.

CHRIS ALAN MARTH, Appellee



On Appeal from the 300th District Court
Brazoria County, Texas
Trial Court Cause No. 19872*RH02



MEMORANDUM OPINION
	Appellant has filed a motion to dismiss her appeal.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P.
42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Hedges and Nuchia.